Citation Nr: 0716575	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-12 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to higher ratings for post-traumatic stress 
disorder (PTSD) and adjustment disorder with somnambulance, 
evaluated as 50 percent disabling prior to February 18, 2005, 
and 70 percent disabling thereafter.

2.  Entitlement to an increased rating for bilateral pes 
planus with bilateral plantar fasciitis, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an effective date earlier than January 31, 
2005, for a 10 percent evaluation for bilateral pes planus 
with bilateral plantar fasciitis.

4.  Entitlement to an effective date earlier than February 
18, 2005, for a total disability evaluation based on 
individual unemployability (TDIU).

5.  Entitlement to eligibility for Dependents' Educational 
Assistance (DEA) under 38 U.S.C.A. Chapter 35.

6.  Whether the April 2005 scheduling of a review examination 
for service-connected psychiatric disability was proper.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1997 to 
November 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 2004, April 2005, and August 
2005 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.

A review of the procedural history of the PTSD issue is 
necessary in order to fully understand the nature and 
characterization of this claim on appeal.  The veteran was 
originally service connected for what was described at the 
time as an adjustment disorder with somnambulance, and this 
disability was rated as 10 percent disabling effective from 
November 8, 2003, the day following his separation from 
active military service.  See 38 C.F.R. § 3.400 (2006).  This 
was done by a December 2003 rating decision.  The veteran 
submitted a claim for service connection for PTSD in July 
2004.  Service connection was granted in October 2004.  
Because VA regulations require avoidance of evaluation of the 
same disabling (psychiatric) manifestations under various 
diagnoses, the previously service-connected adjustment 
disorder with somnambulance and the PTSD were treated as a 
single psychiatric disability for rating purposes, and the 
veteran was awarded a 50 percent evaluation, effective from 
July 30, 2004.  That effective date assignment was later 
found by the RO to be clear and unmistakable error (CUE), and 
was subsequently changed to November 8, 2003, the day 
following the veteran's separation from service.  

This service-connected psychiatric disability was 
subsequently reevaluated in a rating decision dated in April 
2005 as being 70 percent disabling, effective from February 
22, 2005.  (In its April 2005 rating decision, the RO noted 
that, because there was a likelihood of improvement, the 
assigned evaluation was not considered permanent, and was 
subject to a future review examination.)  Following the April 
2005 rating decision, the RO found error in the effective 
date.  The RO determined in a rating decision dated in August 
2005, that the effective date for the 70 percent award should 
be February 18, 2005.  

Given the manner in which service connection was granted for 
PTSD and the manner in which the RO staged the ratings for 
PTSD, the Board finds that consideration of the propriety of 
the ratings for the service-connected psychiatric disability 
since the award of service connection is appropriate.  See 
Fenderson, supra.  In other words, given the RO's actions 
awarding staged ratings-from 50 percent to 70 percent, the 
Board will likewise consider whether higher ratings are 
warranted for any period since the award of service 
connection-November 8, 2003.

(The record reflects that the veteran was scheduled for an 
examination in August 2006, but there is no report of this 
examination in the record.  Consideration of the veteran's 
claim for higher ratings for psychiatric disability is 
therefore deferred pending completion of the development 
sought in the remand that follows the decision below, 
specifically the obtaining of the results of the scheduled 
August 2006 examination, and any other pertinent medical 
records.)

The Board observes that the RO has adjudicated an issue 
characterized as entitlement to an effective date earlier 
than February 18, 2005, for the award of the 70 percent 
evaluation for PTSD and adjustment disorder with 
somnambulance.  However, as discussed above, in evaluating 
the veteran's claim for higher initial evaluations for his 
service-connected psychiatric disability, consideration must 
be given as to whether an increase or decrease is warranted 
at any time since the award of service connection, a practice 
known as "staged" ratings.   Thus, consideration of 
effective dates of increases or decreases is inextricably 
intertwined with the evaluation of the veteran's psychiatric 
disability under Fenderson, and the Board therefore will not 
address a separate claim of earlier effective date for the 
assignment of the 70 percent rating.  Such analysis will 
accompany the consideration of staged ratings.  Additionally, 
because the claim for an earlier effective date for award of 
TDIU may turn on the outcome of the psychiatric disability 
rating issue, consideration of the TDIU effective date 
question will also be deferred.  The same is true of the DEA 
claim under Chapter 35.  Evidence obtained in conjunction 
with the psychiatric disability rating may affect this claim; 
it will likewise be deferred.  


FINDINGS OF FACT

1.  The veteran was service-connected for bilateral pes 
planus in a rating decision dated in February 2004, rated as 
noncompensably (zero percent) disabling; the veteran did not 
appeal the decision; the veteran submitted a claim for an 
increased rating for his bilateral pes planus, received 
January 31, 2005.

2.  The veteran's bilateral pes planus, with bilateral 
plantar fasciitis caused mild symptoms of bilateral foot pain 
prior to January 31, 2005.

3.  After January 2005 his disability has been manifested by 
moderate symptoms of tenderness on the dorsal and plantar 
arch, and complaints of pain on walking and daily flare-ups.  

4.  As of an April 2005 rating decision the RO exercised its 
prerogative to schedule an examination in accordance with 
38 C.F.R. § 3.327(a) for service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus with bilateral plantar fasciitis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.10, 4.7, 4.71a, Diagnostic Code 5276 (2006).

2.  The criteria for an award of an effective date prior to 
January 31, 2005, for a 10 percent evaluation for bilateral 
pes planus with bilateral plantar fasciitis have not been 
met.  38 U.S.C.A. § 5110 (West 2002 and Supp. 2006); 38 
C.F.R. § 3.400 (2006).  

3.  The RO's April 2005 decision to schedule a reexamination 
for service-connected psychiatric disability was permissible.  
38 C.F.R. §§ 3.327, 20.201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2003, August 2004, and March and August 2005.  (Although the 
complete notice required by the VCAA may not have been 
provided until after the RO adjudicated the appellant's 
claims, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notifications 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of each 
issue and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured multiple examinations in furtherance of 
his claims.  VA has no duty to inform or assist that was 
unmet.

II.  Pes Planus Rating

The veteran was awarded service connection for bilateral pes 
planus with bilateral plantar fasciitis in a rating decision 
dated in February 2004, rated as noncompensably (zero 
percent) disabling effective from November 8, 2003, the day 
after the veteran left active duty.  He has appealed from an 
April 2005 rating decision that awarded a 10 percent rating 
from January 31, 2005.

An examination conducted in October 2003, shortly before 
separation from service, revealed mild tenderness over the 
medial arch of the right and left feet.  Bilateral x-rays of 
the feet were normal.  The veteran was afforded a VA 
examination given in April 2005 in connection with a January 
2005 claim for an increased rating.  The veteran described 
bilateral foot pain and plantar fasciitis that had its onset 
in 1997, and that was not related to any injury.  The pes 
planus was described as stable.  Regarding the plantar 
fasciitis, the examiner described the painful symptoms as 
being due to bilateral pes planus.  The only current 
treatment for the two complaints was rest, which provided 
partial relief.  The veteran was taking no medication for 
either foot complaint, and was wearing custom orthotics.  The 
veteran reported that he was most symptomatic early in the 
morning and at the end of the day.  

The examiner reported that there were no functional 
limitations on standing or walking, and there were no foot or 
ankle joint symptoms.  The veteran reported daily flare-ups 
lasting 30 to 45 minutes.  The veteran described a 50 percent 
decrease in range of motion and 40 percent functional 
impairment during flare-ups.  The veteran reported 
tenderness, swelling, weakness, stiffness, fatigability, 
pain, spasm, and lack of endurance while standing and 
walking.  

On examination, the examiner found no abnormal motion, no 
crepitus, no edema, no effusion, no fatigability of the foot, 
no instability, no mass, no muscle atrophy, no painful 
motion, no redness, no spasm, no heat, no weakness, and no 
evidence of abnormal weight bearing.  The skin, gait, and 
circulation were reported as normal.  There was flatfoot and 
mild pronation present in both feet, with an arch present in 
a non-weight bearing state, and no arch present on weight 
bearing.  Achilles, forefoot, and mid-foot alignment was 
normal bilaterally.  There was no hallux valgus and no 
hammertoes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Pes planus is rated utilizing Diagnostic Code 5276 (flatfoot, 
acquired).  38 C.F.R. § 4.71a.  Under Diagnostic Code 5276, a 
non-compensable (zero percent) rating is for application when 
there are is mild disability relieved by built-up shoe or 
arch support.  A 10 percent rating is for application when 
there is moderate disability evidenced by weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, either 
bilaterally or unilaterally.  A 30 percent rating is for 
application when there is severe bilateral (or 20 percent for 
severe unilateral) disability manifested by objective 
evidence of marked deformity such as pronation or abduction, 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  

Here, while there is no weight-bearing line over or medial to 
the great toe or inward bowing of the tendo achillis, there 
is reported pain on use of the feet bilaterally, warranting 
the assignment of a 10 percent evaluation.  However, there is 
no objective evidence of marked deformity such as pronation 
or abduction, accentuated pain on manipulation and use, or 
characteristic callosities, as would be required for award of 
a 30 percent rating for severe bilateral pes planus.  The 
veteran reported swelling on use, however the examiner did 
not report finding any swelling.  In any event, the report of 
swelling on use is only one of many criteria on which a 
higher, 30 percent, rating would be based.  The Board finds 
that the veteran's disability picture more nearly 
approximates the criteria required for the currently assigned 
10 percent rating, and that a higher, 30 percent, rating is 
not warranted.  In other words, despite the indication of 
swelling as noted by the veteran, his symptoms are more akin 
to those characteristic of the 10 percent rating or less.  
Even some of the symptoms typical of a 10 percent rating are 
not experienced by the veteran.  Consequently, the Board 
finds that the 10 percent rating best approximates the 
veteran's disability.  38 C.F.R. § 4.7 (2006).  

III. Earlier Effective Date-Pes Planus

The veteran appeals the awarded effective date of January 31, 
2005, for the 10 percent rating for bilateral pes planus with 
bilateral plantar fasciitis.  The effective date of an award 
of disability compensation may not be prior to the date 
entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(1).  For increased disability compensation claims, 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred is established as 
the effective date, but only if a claim is received within 
one year from such date; otherwise, the date of receipt of 
the claim is used to establish the effective date.  38 C.F.R. 
§ 3.400.

Here, the assigned effective date for award of the 10 percent 
rating for pes planus is January 31, 2005, the date of 
receipt of the claim for an increased (compensable) rating.  
An earlier effective date is not warranted because there is 
no earlier date as of which it was factually ascertainable 
that an increase in disability had occurred.  Prior to the 
date on which the claim was received, the only medical 
evidence of record related to the veteran's bilateral pes 
planus, with bilateral plantar fasciitis, was the report of 
the examination given just prior to the veteran's discharge 
from military service.  That examination only reported that 
the veteran had pes planus with mild tenderness over the 
medial arch of both feet.  There was no indication in this 
examination report of any of the criteria listed for award of 
a 10 percent rating.  The examination report did indicate 
tenderness, but that was not identified as pain on 
manipulation and use of the feet.  Thus, it was not factually 
ascertainable that an increase in disability had occurred 
until the report of the April 2005 VA examination detailed 
above.  

Additionally, it should be noted that the noncompensable 
rating for pes planus and plantar fasciitis was set by a 
February 2004 rating decision.  Notice was provided on 
February 9, 2004, but the veteran did not initiate an appeal.  
Consequently, the February 2004 rating decision was final, 
which means that the earliest effective date assignable for 
the higher rating is the subsequent claim.  38 U.S.C.A. 
§ 5110.  Because entitlement was not shown until the 2005 
examination, a date earlier than that set by the RO is not 
warranted.  

IV.  Scheduling a Review Examination

The RO noted in its April 2005 rating decision, by which a 70 
percent rating for psychiatric disability was assigned, that 
there was a likelihood of improvement.  Consequently, the RO 
determined that the veteran's disability was not considered 
static, and was subject to future review examinations.  
(There is no record of an examination having been conducted 
in August 2006, but the record indicates that such an 
examination was at least scheduled.)  The veteran, through 
counsel, and by way of a May 2005 NOD, contends that there 
was error in the RO's decision to schedule such a review 
examination for the veteran's psychiatric disability.  

Here, the reexamination of a claimant is specifically 
provided for in VA regulations.  38 C.F.R. § 3.327.  This 
section states that reexaminations will be required if it is 
likely that a disability has improved, or if evidence 
indicates that there has been a material change in a 
disability, or that the current rating may be incorrect.  The 
regulation provides general guidelines for requesting 
reexaminations, but is not to be construed as limiting VA's 
authority to request reexamination at any time in order to 
ensure that a disability is accurately rated.  Id.  Here, the 
RO determined that there was a likelihood of change in the 
veteran's disability, and scheduled a reexamination.  This is 
clearly within the purview of the RO and in accordance with 
section 3.327.  

There are instances when no periodic future examination will 
be scheduled, such as when the disability is established as 
static, when the record shows no material improvement for 5 
years or more, when the disease is permanent in character and 
of such a nature that there is no likelihood of improvement, 
when the veteran is over 55 years of age, when the rating is 
a prescribed minimum rating, or when a combined rating would 
not be affected if the future examination should result in 
reduced evaluation.  38 C.F.R. § 3.327(b)(2).  However, as 
noted above, even this provision of the regulation is not to 
be construed as limiting the RO.  38 C.F.R. § 3.327(a).  

The veteran has mentioned 38 C.F.R. § 3.951(a), which 
mandates that readjustment to the rating schedule will not be 
grounds for a reduction in rating.  There has been no change 
to the rating schedule in this case.  This regulation does 
not apply.

In short, there is no suggestion in the record that the RO 
should be restrained from scheduling an examination, see 
38 C.F.R. § 3.327(a), (b)(2), and the veteran has not argued 
that a reexamination should not be scheduled except by way of 
reference to 38 C.F.R. § 3.951(a).  Given the latitude 
allowed by 38 C.F.R. § 3.327(a), the Board finds no basis for 
saying that the RO should have concluded that reexamination 
was not allowed when it took action in April 2005.  


ORDER

Entitlement to an increased rating for bilateral pes planus 
with bilateral plantar fasciitis, currently evaluated as 10 
percent disabling, is denied.

Entitlement to an effective date earlier than January 31, 
2005, for 10 percent evaluation for bilateral pes planus with 
bilateral plantar fasciitis is denied.

The appeal of the RO's decision to schedule an examination 
for August 2006 is denied.  




REMAND

As noted in the Introduction, the record reflects that the 
veteran was scheduled for an examination in August 2006, but 
there is no report of this examination in the record.  The 
Board will therefore remand consideration of the veteran's 
claim for an increased evaluation for psychiatric disability 
to the agency of original jurisdiction (AOJ) in order to 
obtain the results of the scheduled August 2006 examination, 
and any other recent medical records deemed necessary for the 
adjudication of the issue.

It is not clear whether an examination conducted on October 
30, 2006, represented the report of examination that might 
have been originally scheduled for August.  It is also not 
clear whether the veteran may have failed to report or 
whether there was some other reason for re-scheduling the 
examination.  Additionally, the Board finds that another 
examination is warranted.  The October 2006 report indicates 
that the veteran now has a major depressive disorder with 
psychosis that the examiner found to be secondary to PTSD.  
The examiner concluded that the veteran should be considered 
unemployable, but it is not clear whether the opinion was 
based solely on the service-connected psychiatric disability, 
and it is not clear who the author of the opinion was.  

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to his psychiatric 
disability claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran that have not been 
secured previously.  If the RO is 
unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform him and 
his representative of this and ask 
them to provide a copy of additional 
medical records they may have 
obtained on their own that have not 
been secured previously.  The 
veteran should be specifically asked 
to submit any pertinent information 
or evidence that he may have in his 
possession.

2.  The AOJ should obtain the 
reports of any treatment and 
examinations, including specifically 
the report of a scheduled August 
2006 reexamination pertaining to 
this claim.  The AOJ should 
specifically seek those records 
generated since the case file was 
transferred to the Board.  In this 
regard, the Board notes that the 
veteran apparently has moved to 
Texas; thus, records should be 
sought from both the VA 
Nebraska/Western Iowa Health Care 
System and the VA Health Care System 
in Texas at which the veteran may 
have been receiving care and 
treatment since moving. 

3.  The veteran should be scheduled 
for examination by a psychiatrist.  
The psychiatrist should be asked to 
review the file, examine the 
veteran, and provide an opinion as 
to the extent of disability due to 
service-connected psychiatric 
disability.  A GAF score should be 
assigned.  Findings necessary to 
apply the rating criteria should be 
made, and the psychiatrist should be 
asked to reconcile his/her findings 
and conclusions regarding 
employability with the October 2006 
report.  (If the author of the 
October 2006 report is known, along 
with her/his qualifications, this 
should be indicated.)

4.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues 
remaining on appeal in light of all 
information or evidence received.  
If any benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


